Earl Warren: Number 843, Paul V. Case, Petitioner, versus Nebraska. Mr. Meador.
Daniel J. Meador: Mr. Chief Justice, may it please the Court. This is a state post-conviction proceeding here on certiorari to the Supreme Court of Nebraska. The state court has refused to hear the petitioner's claim that he is incarcerated in violation of his constitutional rights to counsel. The merits of the right to counsel claim were not before the Court in this case. The question which is presented, however, is one of pressing current importance in the administration of state criminal justice. And that question is whether this Court should require a state to comply with its constitutional duty so-called a hearing to the petitioner. The facts are quite brief. The petitioner was arrested one night in April of 1963 while he was walking along the streets in Lincoln, Nebraska. He was taken to the jail and as he puts it he was booked on an open charge. He was hailed incommunicado for four days the a jail, and incidentally, I might say, all the facts here come from the petition of habeas corpus filed in this state trial court, the allegations of which are uncontradicted at this point. He had said he was held incommunicado for four days, on the fourth day in information was filed against him in the trial court charging him with burglary, which is a felony on Nebraska law carrying a sentence of 10 years in the penitentiary. On the same day the information was filed, the petitioner was taken before the prosecuting attorney where he was threatened with prosecution under the habitual criminal law unless he would agree to waive a preliminary hearing, agree to waive his right to counsel, and agree to plead guilty. The Nebraska Habitual Criminal Law carries a penalty from 10 to 20 years in the penitentiary for two prior convictions, a penalty in addition to the sentences that would be imposed for the principal offense. As a result of this prosecutorial coercion, the petitioner did waive a preliminary hearing. He was taken before the Court the same day, four days after he had been arrested, at which time still as a result of the coercion, he did waive counsel and plead guilty. The trial judge found him guilty of burglary and thereafter sentenced him to five years in the penitentiary. At no time from arrest through the sentencing did the petitioner have the assistance of counsel. Apparently, no appeal was taken, and a few months later in September 1963, the present proceeding was initiated in the same court which had convicted and sentenced the petitioner. The trial court dismissed the petition, the petition is now before the Court here in this case, the petition alleging the facts which I have summarized, dismissed this petition without any response from the State and without holding any hearing. The petitioner thereupon appealed to the Supreme Court of Nebraska, and that Court in its opinion in effect acknowledged that the petitioner's allegations showed the violation of the Constitution which required an evidentiary hearing. And yet the Court affirmed the dismissal on the ground that this was a habeas corpus petition and that under Nebraska law, habeas corpus will reach only jurisdictional defects in the conviction and that this claim of denial of counsel is not of that sort.
William J. Brennan, Jr.: Are there any suggesting that there might be some other state post-conviction remedy to which the matter devoted?
Daniel J. Meador: No sir, the opinion is completely silent about any other possible remedy at all. It addresses itself solely to habeas corpus.
William J. Brennan, Jr.: Well, I suppose we should consider this on the premise of -- that is the only state post-conviction?
Daniel J. Meador: No sir, we need not to consider it now because the new statute which has just been enacted in Nebraska, which does appear to provide a post-conviction procedure which I would like to discuss in just a moment in somewhat greater length.
William J. Brennan, Jr.: Before getting at it. Before this statute, is there anything like coram nobis, or any other?
Daniel J. Meador: No sir, the law -- and it's perfectly clear and in fact the State conceded in its response filed through the certiorari petition in this Court, that there was no other remedy under Nebraska law, and certainly the Nebraska law will quite clearly reveal that. The time the judgment was entered by the Supreme Court of Nebraska there was no remedy at all it explained. Certiorari was then sought here and as I said, the State responded with this concession of no remedy. Certiorari was then granted. Some two weeks ago, after the grant of certiorari here, and after of briefs both sides have been filed, the Nebraska legislature enacted the new statute I just mentioned. My understanding, the copies of this had been supplied to the members of the Court by the Attorney General's office. That's precisely the point I proposed to discuss at the moment and my proposition is that the effect of that statute on this case is to strengthen the petitioner's case. It shows now that there is a way, a possible way in which the State can carry out its constitutional duty of according the hearing. And by doing that, it touched the ground from under, one of the major arguments made in the brief of the State. As I read the brief state of the State's brief, one of the reason it gives for this Court not entering the kind of mandate the petitioner seeks is that there is no way under Nebraska law that a hearing can be given the petition. The argument seems to be that simply there is no state machinery available, whereby the State can meet its constitutional obligation. That argument is gone, the statute wipes it out.
Potter Stewart: Your whole case is that the State is required to give post-conviction remedy.
Daniel J. Meador: Yes sir.
Potter Stewart: And Nebraska has now done so.
Daniel J. Meador: No sir.
Potter Stewart: So is that the end of your case?
Daniel J. Meador: No sir, that's where I would disagree strongly. Nebraska has not yet accorded this petition of the hearing that he's entitled to.
William J. Brennan, Jr.: (Inaudible)
Daniel J. Meador: Yes sir.
William J. Brennan, Jr.: (Inaudible)
Daniel J. Meador: No sir.
William J. Brennan, Jr.: No?
Daniel J. Meador: I would hold to the same mandate precisely. The statute has not changed the mandate I would seek and the mandate that I think is appropriate here.
William J. Brennan, Jr.: But I would just say -- do I state accurately the mandate that you did seek?
Daniel J. Meador: Yes, the mandate I seek is a remand of the case with direction to the petition of the accord of the hearing. That's the mandate I would still seek because while there is a statute sitting on the books of Nebraska, that statute does not guarantee the hearing petition is entitled to.
Speaker: (Inaudible) -- passing of the statute.
Daniel J. Meador: Well, this would be one of the questions. The Nebraska Court might take up and might resolve against the petitioner.
Speaker: Well, that's a question of state law.
Daniel J. Meador: Yes sir.
Speaker: Is there any such application?
Daniel J. Meador: An application by this petition for hearing under the statute?
Speaker: Yes.
Daniel J. Meador: Not to my knowledge.
Speaker: Why should this Court get into this difficult constitutional question before us now?
Daniel J. Meador: Well, in the first place I would say there is no difficult constitutional question presented here by this case. It seems to be quite clear for 30 more years that the Court has said again and again, the State has an obligation to find corrective process. It hasn't done so. The question that is before the Court, is whether the Court is going to continue to follow what might be called, with all deference, a policy of non-enforcement of a state prisoner his right to hearing in state courts.
William J. Brennan, Jr.: Wouldn't everything when you seek to accomplish that we would have vacated this judgment and remand to the Nebraska Supreme Court for further proceedings in light of its new statute?
Daniel J. Meador: That is the disposition I want with one additional item. And that is a direction that the hearing be given by some procedure. It's no concern of this Court, whether it's given under the new act or by enlargement of the existing habeas corpus or whatever. The Court is though, to cut this petitioner lose with simply that mandate, guarantees him nothing. It sends him back.
William J. Brennan, Jr.: Well, if he doesn't get any, he could come back, I suppose.
Daniel J. Meador: Yes sir he could and that's what the state prison is –-
William J. Brennan, Jr.: He might serve another year probably.
Daniel J. Meador: Yes, and that's what the state prisoners have been doing year after year coming back again and again through the state courts here to the federal District Court, and what Justice Rutlegde referred to as the merry-go-round. And that's --
Byron R. White: If you may, would you take the same – have the same position if the statute said “shall” instead of “may”?
Daniel J. Meador: Yes sir, I think I would because the statute leaves plenty of room for varying instructions and this is not simply a matter of imagination or surmise. We have solid experience. It can be drawn on the show what can happen. You look for example to Illinois and Maryland, two states which did adopt some years ago, a post-conviction act of this sort, quite similar to this and yet the state courts when it took the statute and construed it, construed it in such a manner as to frustrate litigation of many federal claims. On the 2255 in federal courts, this Court with no doubt really knows there have been many, many disagreements among the district judges and the Courts of Appeals, as to what kinds of claims can be asserted on the 2255 --
William J. Brennan, Jr.: And this new statute sort of redone 2255.
Daniel J. Meador: Yes, it's very similar, it's not identical but it's quite similar to 2255. There is plenty of room for example, if I might call the court's attention to the statute, it is in the appendix to the State's brief, the respondent's brief at page 17, that's a print of the bill, but the enacted statute is identical. In Section, 1 Paragraph 1, the provision is “The prisoner in custody claiming the right to be released where there was such a denial or infringement of the rights of the prisoner to render the judgment void or voidable under the Constitution.” Well right there is the question, what kind of denial, what is such a denial as will render the judgment void or voidable? There is abundant leeway for differing views about that.
William J. Brennan, Jr.: But can there be on the allegation to this complaint, this is out loud Gideon?
Daniel J. Meador: Yes sir there could be. I could envision with no great difficulty. As state court is saying this is not such a denial as it renders judgment. Void here under our view of voidance, the Court has already said that it doesn't affect the jurisdiction for example of the convicting court despite Johnson against Zerbst and Gideon as a matter of state law. This Court might reverse on the merits and so on, but as a matter of statutory construction in the first instance, I can imagine this. The second paragraph, for example under Section 1, provides that if the files and records in motion show that the petitioner is entitled to no relief, he'll get no hearing. 2255 shows for example the disagreements you can get about where the files and record show he's entitle to no relief. My point is that in this state of affairs, all we have here is a statute on the books that does provide a way, it clears the path for Nebraska to go ahead and carry out the constitutional mandate, but it doesn't guarantee that it will. When the petitioner goes back unless he has a mandate from this Court and the state court is practically free, if it goes on the assumption that it has no enforceable obligation to hear the constitutional claim, it's perfectly free to deny a hearing, force another appeal in the State Supreme Court, back up here or either into the Federal District Court, and we're perpetuating the same kind of labyrinthine groping that the Hawk went through 16 to 17 years, except this petitioner doesn't have 16 years, he has a five-year sentence as he asserts, it's unconstitutional, he should be given an effective hearing.
Byron R. White: -- (Inaudible) -- before it adopted the point of saying it had no remedy available? Isn't it – did it almost acknowledge or did it come close to acknowledging that this might not be a real waiver of his right to counsel?
Daniel J. Meador: It seems to me that that opinion is not as clear as it could be. But it seems to me they and in fact say, his allegations of coercion here are such that call for an evidentiary hearing. But there again, that is a fairly debatable question.
Byron R. White: You think that they left to debate about it if we are to agree it reached a constitutional question here or rather than just remand and enlighten the results?
Daniel J. Meador: It might be difficult doing that so. Yes, I'm a little puzzled over what the really difficult constitutional question is that the court has to reach to enter the mandate --
Byron R. White: Whether it's most difficult or not, you'd be reaching a constitutional question.
Daniel J. Meador: It seems to me that the only constitutional question here has long been settled, and that is that the State has an obligation to afford a hearing to a claim of unconstitutional imprisonment. There's a long series of cases in which this has been explicitly said, I acknowledge that there is debate as to whether this has been squarely held. What has not been held, I would freely acknowledge is, that it's never been held that this Court will direct the State to carry out that obligation. I think it's debatable that in some of the cases that are in petitioner's brief, the Court may have held debatably that there is an obligation on the State to accord the hearing, but it stopped short of directing that the obligation be carried out. But certainly by explicit dicta, time and again for 30 or more years the court has said, the obligation is there. The court has followed what, as I said a moment ago, you might call a policy of non-enforcement.
Speaker: A habeas corpus if that's --
Daniel J. Meador: No question.
Speaker: No question about that. But I'm surprised that you said that you didn't go that even the serious -- even a taint constitutional question.
Daniel J. Meador: It seems to me that the question, there is, the problem is essentially a problem of adjusting the administration of state criminal justice in the context of the federal system, are you going to require the states to furnish the remedy, which the Court has said they have an obligation to do? Or are we going to relegate the prisoner to a remedy over in the federal system in federal district courts. That's the question. However, if the characterized -- the State -- the State's position, as I read it, is this Court should continue to follow this policy of non-enforcement, in effect continue to allow the State with impunity to deny hearing. What the State is doing, it moves to imprison the man and at the same time shut this door on his face, when he claims that he is unconstitutionally imprisoned. And all that he's been is that the prisoner to go to the federal district court. But further, -- this is further reason why I would argue that the mandate is still appropriate in this case despite the new statute. The first reason of course is to protect this petition, to ensure that he within some reasonable expedition gets the hearing he's entitled to. But a second reason is this petition or situation is not unique. As this Court knows all too well there are prisoners all over the country seeking remedies, frustrations here and there through the state courts up here, and into the federal district courts, finally this kind of merry-go-round in their brief. And it seems to me the problem has reached such proportion, it's appropriate. Now, if the case is here, the issue is here too. But this Court simply could cut through this kind of Gordion knot and straighten the matter out, make it plain that the courts which condemn the man are the courts which was to hear his claim that he's being unconstitutionally condemned. And in light of that, the statute really doesn't affect the basic posture of the case.
Byron R. White: Well counsel, I would think that this is -- this remind well of a file that something that they have to -- the statute was signed by the governor and that he might have had his hearing already. But he's taken away.
Daniel J. Meador: I suppose that he could have done that but --
Byron R. White: I'm just answering you, you said plead at sometime --
Daniel J. Meador: My point, I suppose is that even if he files a petition today and tomorrow or any time, he has no guarantee of getting a hearing. Now, if he had no other case going, that would be just a fact of life we have to live with. But now that he brought his case for some two years already, out of the five of his sentence, now up to this level, the question is here, it seems to me the petitioner is entitled have the State rectify its constitutional violation. Judgment before the Court here isn't an unconstitutional judgment that denies all right to hearing, and therefore it cannot stand. The only question, it seems to me before the Court is a kind of mandate the case goes back on, whether it's a mandate hearing be given, or simply a mandate that for the state court to take another look at it and possibly deny him hearing. One further --
Arthur J. Goldberg: (Inaudible)
Daniel J. Meador: First, I would say that with all due respect to the Attorney General of Nebraska, I don't believe he can control the courts of Nebraska in how they handle the statute, what they do with it. There's enough experience to see that the court can go many different ways with the statute of this kind. So I would say that kind of oral representation here is really beside the point as far as guaranteeing the hearing.
Arthur J. Goldberg: (Inaudible)
Daniel J. Meador: Yes sir. Well, that would be alright with me so long as the mandate says a hearing is required by the State.
Potter Stewart: Or is it your claim that you emphasize this hearing business -- is it your claim that if the files in the records conclusively show that everything this -- or every allegation in this petition for habeas corpus is false and that this man was deprived of a lawyer from first to last, that a hearing is still required? That goes way beyond Section 2255 of the federal system.
Daniel J. Meador: No sir. I would not contend that that if upon the remand of the case when the State does come in and file its answer, we have no way of knowing what that will reveal, it's possible. It's highly possible just as the federal district court on habeas corpus might resolve and dismiss it without an evidential hearing. That would certainly be open to the State.
Potter Stewart: Not to give a hearing?
Daniel J. Meador: Yes sir, not to give a hearing. But my point is the State has made so far, no inquiry at all into the truth of the allegation.
Potter Stewart: I understand that.
Daniel J. Meador: Or even into whether there's been a waiver of the claim now I'll say. There's simply been no inquiry, and that's what the Constitution prohibits.
Potter Stewart: I understand that but you're -- and I now understand, I think, that you're not just saying this is a blanket rule and there has to be a full evidentiary hearing in every case regardless of what the client's records may show.
Daniel J. Meador: No sir. A better way to put it maybe there must be an inquiry.
Potter Stewart: Right.
Daniel J. Meador: Of some kind. Jennings against Illinois for example, in speaking of a state hearing, mentions an inquiry into the verity of the allegations or a finding that the claim has been waived in some fashion previously. Some such inquiry has to be made, and this is -- what we have here is a total refusal to make any inquiry at all.
Speaker: (Inaudible)
Daniel J. Meador: It might very well, yes sir. Assuming there had been somewhere a full and fair opportunity to litigate constitutional claims.
Speaker: (Inaudible)
Daniel J. Meador: Yes.
Speaker: (Inaudible)
Daniel J. Meador: That would satisfy the Constitution, it seems to me.
Speaker: (Inaudible)
Daniel J. Meador: Correct.
Potter Stewart: Now, let's take the case of a coerced plea of guilty. How could that possibly be ventilated at the crime?
Daniel J. Meador: I doubt that it could be. And if it hasn't been the Constitution requires that there'd be some opportunity somewhere somehow for it to be litigated.
Potter Stewart: Why do you say more on that? The Constitution requires that a state provide that.
Daniel J. Meador: Right. In the state courts, I certainly add that. I might add one further observation about why it is very important, desirable at this time to go up into this, the kind of mandate here and that is that it seems to me, we have here a circumstance, somewhat analogous it seems to me, what court faced in Mapp against Ohio when it looked at the exclusionary rule of the illegal evidence. We found that since Wolf against Colorado, the refusal of the Court here or the failure of the court to make that rule applicable in the state courts had really not worked well and that experience had exposed that it was necessary then in Mapp to bring the rule up in the state courts. We have a similar circumstance here, experience had shown, it seems to me, and time has shown that the non-enforcement so to speak or the failure of the court to require the state affirmatively to meet the obligation to hold a hearing is causing undesirable consequences tending to distort the federal system, feeding more and more cases over into the federal district court and drawing those courts into local criminal administration. To make the state itself correct its own constitutional violations would seem to me to be a healthy thing because it might -- a state court would be a little more attentive to whether those violations occurred in the first place. Not only that it's in the state's own interest that an effective and early hearing be held that prisoners not have to wander it through this labyrinth as they do now because if the conviction is invalid, the evidence is still around, and the State can retry. So it's an interest, it seems to me, every consideration points toward this, the interest in expeditious effective criminal administration, the state federal relationship in this field, as well as in this particularly the case guaranteeing the petitioner, some time within the span of this five-year sentence that he gets the hearing that he is constitutionally entitled to. So the new statute and all that is still the mandate petitioner asked for.
Earl Warren: Mr. Kammerlohr.
Melvin Kent Kammerlohr: Mr. Chief Justice, may it please the Court. I believe I can be quite brief here. I would like to point out Mr. Meador, counsel for petitioner, is really saying here, and it's in his brief. He wants a sanction on this remand even before the new statute was passed, that if Nebraska did not provide a remedy on remand that the petitioner be brought back up here and discharge without any evidentiary hearing. Now, that's the thing that I would primarily like to make an objection to that that doesn't get to the meat of the case, to that question involve of whether these allegations are true or not. That's just simply no way to solve the question, to bring it back up here supposing Nebraska did not have a remedy. Now, the question that Mr. Justice Stewart asked, I do believe that -- we believe that this does not provide a remedy for petitioner, this new statute.
Byron R. White: What?
Melvin Kent Kammerlohr: We do believe that this does provide a remedy. This new statute does provide a remedy for the petitioner but like Mr. Meador said, we can't guarantee that some court might or some county attorney who handles the case might object to retroactivity or something of that nature and some court say that the statute isn't retroactive.
William J. Brennan, Jr.: Well can the Attorney General make the representation that no opposition on that score would be interposed with the petitioner under the new statute by this person?
Melvin Kent Kammerlohr: No, Your Honor.
William J. Brennan, Jr.: You cannot make it.
Melvin Kent Kammerlohr: Because this will be handled back in the lower court -- trial court by the county attorney who --
Byron R. White: Do you object, you're at this level, put to a remand on this case, the vacating of the judgment in the remand for the Supreme Court of Nebraska to be considered the case in the light of the new statute? Do you object to that?
Melvin Kent Kammerlohr: No, Your Honor. The -- this Court, in Jennings versus Illinois, in this very similar situation where they had passed a new post-conviction remedy, remanded to determine if the case came within the new post-conviction remedy and if not, you could proceed to federal court. In a recent case passed a few months ago of Henry versus Mississippi --
Byron R. White: I would think the only reason that you might give this remedy or do a remand would be at some court decided -- that the Court decided that he has to file a new petition. Let's assume he filed a new petition in the lower court, let's assume he had last week filed a new petition to the lower court, do you think this new remedy is meant for this kind of a case?
Melvin Kent Kammerlohr: Yes, Your Honor.
Byron R. White: You think you could get a hearing on the allegations you made?
Melvin Kent Kammerlohr: Yes, I do.
Byron R. White: Well, you don't even got counsel.
Melvin Kent Kammerlohr: The only objection I have is attaching any statement on this remand that for future, if we want to talk about the future, for any kind of authority to say that we're going to bring a man back up here and discharge him without any evidentiary hearing at all if the State fail because you're not, it's not the state court that's then being punished, it's the public that's being punished because we have to assume that there's an interest in law enforcement and bringing these people to justice, as well as protecting their rights. And if we're going to discharge them merely on their allegations without an evidentiary hearing, I don't think we're solving any problem.
Arthur J. Goldberg: (Inaudible)
Melvin Kent Kammerlohr: No, Mr. Justice Goldberg I did not. I would only like to foresee -- I see no reason to not proceed along the lines of Jennings versus Illinois and Henry versus Mississippi where this Court said, if the Court could not do it or found it without proper subject that the man could then go to federal district court and get his hearing and I don't see why he should be discharged without a hearing that's all.
Arthur J. Goldberg: (Inaudible)
Melvin Kent Kammerlohr: Yes.
Arthur J. Goldberg: (Inaudible)
Melvin Kent Kammerlohr: To eliminate his –-
Arthur J. Goldberg: (Inaudible)
Melvin Kent Kammerlohr: Yes, we have no objection to that, Your Honor.
Earl Warren: Mr. Meador, I don't know why I started to call -- I'm sorry, I'm just wondering if it would.
Daniel J. Meador: That sounds to me to be the mandate for that one.
Melvin Kent Kammerlohr: One of the -- Mr. Meador's -- one his main contention in his brief has been because of the congestion in the federal district courts that we shouldn't continue saying well, if he's exhausted the state remedy, he can go to the federal district court. But I say that the Congress rightly established this right in federal district court, and if there is congestion there are undoubtedly many things that Congress can do to help this congestion problem. And that is really the question, and it's more important that the man get an evidentiary hearing rather than just discharge him on these allegations. That's really what I want to argue, so I wouldn't like to see any kind of a sanction that he would be discharged in -- if something should happen and he didn't get a hearing, I think you should go in federal district court. Thank you.
Speaker: In part of what was discussed here, Mr. Justice Goldberg's suggestion that he's not to remand the case whether there's a consideration under the statute and being urged in the state court directed the Court to get a remand under the new statutes foreclosing the state court from deciding whether or not under its law, state law the statute does apply retroactively, do you prefer to concede that?
Melvin Kent Kammerlohr: No, Your Honor. I don't believe I would be able to do that --
Speaker: I'm not sure that the question is understood on both sides but that's how I understood you.
Melvin Kent Kammerlohr: I didn't quite understand it and I'd like --
Earl Warren: How did you understand?
Melvin Kent Kammerlohr: That he would then have adjusted his state remedies, I don't think this would ever happen but if that should happen, then he then has exhausted his state remedies and may file petition on federal district court, and the same as has this Court had just done in Henry versus Mississippi a few months ago. Thank you.
Daniel J. Meador: May it please the Court. I'd like to clarify, I don't want to be in the position of conceding something I didn't concede. The mandate I would agree with is the one I understood to be proposed by Mr. Justice Goldberg and that is the case be remanded with directions that a hearing to be held. I'm not sure that it would be altogether appropriate for this Court to say that the hearing has to be held under this act although I would have no objections to that.
Speaker: (Inaudible)
Daniel J. Meador: Yes, you certainly would not do it if you disagree with me. One final point, I might clarify, the State's objection to the discharge without an evidentiary hearing I think is misleading. It confuses the constitutional violation that's before the Court. The question of right to counsel is not before the Court here, that's not the constitutional violation that he will be discharged for. The constitutional violation that he will be discharged for is the violation of his right to a hearing. No evidentiary hearing is required to establish that.That's clear on the record, it's conceded by the State if he hasn't had. That's what he would be discharged for, if the State continued to violate that constitutional right. I don't know if the Court has to abide.
Potter Stewart: By hearing you do mean an inquiry? I mean --
Daniel J. Meador: Yes sir. Perhaps the inquiry is the better word, some kind. Some kind of inquiry -- adequate play of inquiry into the constitutional claim.
Earl Warren: Mr. Meador, on behalf of the Court, I would like to express our appreciation to you for having undertaken the representation for this indigent prisoner. We're always -- always pleased and confident when lawyers are willing to do that as a public service. So we do thank you for it. And Mr. Kammerlohr, we appreciate your frankness and your representation of the interest of the State of Nebraska in this matter.
Daniel J. Meador: Thank you Your Honor.
Earl Warren: Very well.